DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s supplemental amendments filed on 6/21/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1-3, 20, 31 and 32 have been made of record.
Claims 4-19, 23, 25-30 are canceled.
Claims 1-3, 20-22, 24, 31 and 32 are pending.
Claims 21, 22, 31 and 32 remain withdrawn for reasons of record (see pg. 2 of the office action of 1/31/2022).
Response to Arguments
Claim Rejections - 35 USC § 102-withdrawn
The rejection of claims 1, 2, and 24 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kraynov et al (IDS, US Pub. No. 2012/0149636, published on 6/14/ 2012 filed on 2/8/2008) is withdrawn in view of applicant’s amendments to claims 1 and 2 which incorporates the limitation of previous claim 8 and 30.
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-3, 5, 8, 14-15, 18, 20, 24 and 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraynov et al (IDS, US Pub. No. 2012/0149636, published on 6/14/ 2012 filed on 2/8/2008) in view of Balance (IDS, US Pat. No. 7,045,318) and Gage et al (IDS, US Patent No. 7,057,015) as evidenced by SK Chemical Co (US Pat. No. 10, 696,960) is withdrawn because the prior art does not provide a motivation to combine a first peptide of SEQ ID NO: 114 with a linker of SEQ ID NO:215 and to bioengineer a hormone domain of SEQ ID NO:20.
Double Patenting
The rejection of claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,879,063 is withdrawn in view of applicant’s amendments of claim1-2 to incorporate the limitations of previous claims 8 and 30 and because of cancellation of claim 5.
EXAMINER’S COMMENT 
Claims 1-3, 20 and 24 are allowable. Claims 21-22, 31 and 32, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 5/11/2021, is hereby withdrawn and claim21-22 and 31-32 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-3, 20-22, 24, 31 and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646